United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1732
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Eastern District of Missouri.
                                        *
Corey E. Turner,                        *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                          Submitted: February 6, 2003
                              Filed: February 10, 2003
                                   ___________

Before BOWMAN, WOLLMAN, and LOKEN, Circuit Judges.
                        ___________

PER CURIAM.

       Corey Turner pleaded guilty to possession of a firearm by a prohibited person,
in violation of 18 U.S.C. § 922(g)(1), and the district court1 sentenced him to 37
months imprisonment--to run consecutively to a state sentence imposed after a parole
revocation--and 3 years supervised release. On appeal, Turner argues that the district
court should have imposed a concurrent sentence under U.S.S.G. § 5G1.3(c), p.s.; that
section 5G1.3(b) required imposition of a concurrent sentence; and that the instant
offense was not the basis for his parole revocation. He also argues that the district

      1
       The HONORABLE CAROL E. JACKSON, Chief Judge, United States
District Court for the Eastern District of Missouri.
court violated Federal Rule of Criminal Procedure 11 by failing to inform him of the
possibility of a consecutive sentence before accepting his plea, and failed to inform
him of the right to withdraw his plea. Upon careful review of the record, we affirm.

       Under the circumstances present here, the Guidelines required imposition of
a consecutive sentence. See U.S.S.G. § 5G1.3, comment. (n.6) (if defendant was on
state parole at time of instant offense and has had such parole revoked, sentence for
instant offense should be imposed to run consecutively to term imposed for parole
violation); United States v. Smith, 282 F.3d 1045, 1047-48 (8th Cir. 2002)
(application note 6 mandates that federal sentence run consecutively to undischarged
term of imprisonment imposed as result of parole revocation). Section 5G1.3(b) does
not apply because the undischarged term of imprisonment was not taken into account
in calculating Turner’s offense level, and application note 6 does not specifically
require that the instant offense be the basis for the parole revocation. Furthermore,
the district court did not violate Rule 11, and Turner did not have an absolute right
to withdraw his guilty plea. See United States v. Burney, 75 F.3d 442, 444-45 (8th
Cir. 1996).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-